Citation Nr: 1413289	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss to include sensorineural hearing loss.  

2.  Entitlement to service connection for left ear hearing loss to include sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1968 to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) which denied service connection for bilateral hearing loss.  In February 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal as entitlement to service connection for right ear hearing loss to include sensorineural hearing loss and left ear hearing loss to include sensorineural hearing loss in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1  (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran served in an Army artillery unit and sustained exposure to loud noise during active service.  

2.  The Veteran's right ear hearing loss does not meet the criteria of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  
3.  The Veteran's left ear sensorineural hearing loss symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in December 2010, some 40 years after service.  

4.  Left ear sensorineural hearing loss did not begin during service and is not related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss to include sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).  

2.  Left ear hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  VA has issued several VCAA notices to the Veteran including a January 2011 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The January 2011 VCAA notice was issued to the Veteran prior to the February 2011 rating decision from which the instant appeal arises.  The issues were readjudicated in the September 2009 statement of the case (SOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran as afforded an adequate VA audiological examination.  The examination report is of record.  The Veteran was also afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  At the Board hearing, the Veteran stated that he would be seeking an outside medical opinion as to the etiology of his hearing loss disability.  The Board held the record open for 60 days to allow the Veteran to obtain and to submit such an opinion.  No additional evidence including a medical opinion was subsequently received by VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board finds that all relevant facts have been properly developed to the extent possible.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

The Veteran asserts that service connection for bilateral hearing loss is warranted as 

the claimed disability was incurred as the result of his in-service exposure to artillery and missile fire and other loud noises while performing his duties in an artillery unit.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) are for application in this case as organic disease of the nervous system, including sensorineural hearing loss, is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment and service personnel records reflect that he served in an Army artillery unit.  The Veteran relates that he was in close proximity to firing artillery pieces and missiles during active service without hearing protection.  After reviewing the evidence of record, the Board finds that the Veteran was exposed to loud noise/acoustic trauma during service.  

The evidence shows that while the Veteran has left ear hearing loss which meets the regulatory criteria set forth in 38 C.F.R. § 3.385, he does not have current right ear hearing loss which meets such criteria.  The weight of the evidence demonstrates that the Veteran's left ear hearing loss symptoms were not chronic in service or continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in December 2010, some 40 years after service.  

With regard to in-service symptoms, the service treatment records make no reference to either hearing loss or impaired auditory acuity.  At his January 1970 physical examination for service separation, the Veteran exhibited pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
15
15
5
10

The Board concludes further that right ear hearing loss for VA purposes under 38 C.F.R. § 3.385 has not been shown at any time prior to or during the current claim period.  

A November 2010 VA treatment record states that the Veteran complained of progressive hearing loss.  An impression of a history of hearing loss was noted and the Veteran was referred for an audiological evaluation.  

A December 2010 VA audiological evaluation states that the Veteran complained of hearing loss.  He presented a history of in-service noise exposure associated with artillery, missiles, and gunfire; progressive bilateral hearing loss; and occasional earaches.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
25
LEFT
25
30
30
30
30

Speech audiometry revealed bilateral speech recognition ability of 100 percent.  

In his December 2010 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that his hearing loss began in 2008.  

At a February 2011 VA audiological evaluation, the Veteran complained of bilateral hearing loss.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
30
LEFT
30
30
30
30
25

Speech audiometry revealed bilateral speech recognition ability of 94 percent.  The Veteran was diagnosed with left ear sensorineural hearing loss and right ear "not disabling (per 38 C.F.R. § 3.385)."  The examiner opined that the "Veteran's current hearing loss ... is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma/noise exposure while in the Army" as the "Separation Report of Medical Examination dated 1/23/70 showed hearing [within normal limits] from500-6000 Hz AU with no significant threshold shifts from the pre-induction exam."  

At the February 2012 Board videoconference hearing, the Veteran testified that he had initially experienced hearing loss soon after service separation.  He denied having hearing problems during active service.  

The evidence demonstrates that right ear hearing loss for VA purposes (i.e., hearing loss manifested by either thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz of 40 decibels or more; where at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent) has not been shown at any time.  For these reasons, a preponderance of the evidence is against the claim for service connection for right ear hearing loss and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

With regard to the issue of service connection for left ear hearing loss, the Board first finds that the weight of the evidence demonstrates that while the Veteran sustained in-service noise exposure/acoustical trauma, no chronic left ear hearing loss symptoms were manifested during active service.  All in-service audiometric findings were found to be within normal limits.  

The Board next finds that left ear sensorineural hearing loss symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in December 2010, some 40 years after service.  The Veteran is currently diagnosed with left ear sensorineural hearing loss. No competent medical professional has attributed the onset of the Veteran's left ear sensorineural hearing loss to active service.  

The Veteran asserts that his hearing loss is related to his in-service noise exposure.  The Board acknowledges that the Veteran was exposed to significant noise while a member of an Army artillery unit.  His statements as to such noise exposure are competent, credible, and consistent with the circumstances of his service.  

However, the Veteran's lay statements that his hearing loss was precipitated by such in-service noise exposure do not constitute competent evidence as to either the existence of right ear hearing loss for VA purposes, the etiology of hearing loss of either ear, or the disabilities' relationship to active service.  The Veteran is not competent to offer an opinion concerning either the etiology of his left ear sensorineural hearing loss (which encompasses the nervous system and acoustical trauma to the nerves) or the existence of right ear hearing loss for VA purposes as such determinations require both objective audiometric and speech recognition testing which the Veteran cannot perform on himself.  The Veteran is not an audiologist and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical and audiological professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Right ear hearing loss for VA purposes was not shown during active service or at any time thereafter.  Left ear sensorineural hearing loss for VA purposes has not been shown to be related to the Veteran's significant in-service noise exposure or to have otherwise originated during active service.  It was not manifested to a compensable degree within one year of service separation and may not be presumed to have been incurred in service.  Therefore, service connection for both right ear hearing loss and left ear hearing loss is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss to include sensorineural hearing loss is denied.  

Service connection for left ear hearing loss to include sensorineural hearing loss is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


